DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 17, 2021 has been entered.  Claims 1, 5, and 8 remain pending in the application.  Applicant’s amendments have overcome the previous rejections of claims 1, 5, and 8 under 35 U.S.C. 101.  Applicant’s amendments have resulted in new claim objections to be presented.

Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities:
“combing” should read as “combining”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Chakravarty et al. (2016). Quantification of balance in single limb stance using kinect. 854-858. 10.1109/ICASSP.2016.7471796 (hereinafter – Chakravarty)
Wang et al. (U.S. 2017/0273601 A1) (hereinafter – Wang) 
Bunn et al. (U.S. 2017/0035330 A1) (hereinafter – Bunn).
	Re. Claims 1, 5, and 8: Chakravarty teaches a processor-implemented (Introduction, “The whole processing is done on the skeleton data obtained from Kinect;” a Kinect implicitly contains a processor) method for postural stability assessment of a user (Abstract), said method comprising: 
collecting spatio-temporal information of joints of a user (2.1 Dataset Creation: “The 3-D spatio-temporal information…”) pertaining to a Single Limb Stance (SLS) duration (Introduction, “… we have proposed an automatic unobtrusive system to measure SLS duration…”), body joint vibration (Introduction, “For this purpose, vibration-jitter analysis is performed which gives a clear view of relative variation of frequency of different joints over time”) and body sway area (Introduction, “… body sway which can be measured by center of pressure (COP) movements…”), of a user being monitored for postural stability assessment, via one or more hardware processors, by a postural stability assessment system.  
Chakravarty does not teach the invention further comprising: 
determining the joint information as falling under at least one respective category, via the one or more hardware processors, by comparing values of the joint information with a range of a corresponding membership function, wherein the range of the corresponding membership function refers to classification of the joint information under categories defined in terms of a range of values; 
	Wang teaches the invention further comprising: 
determining kinematic signals, i.e., joint information, of said user as falling under at least one respective category, via the one or more hardware processors, by comparing values of the joint information with a range of a corresponding membership function, wherein the range of the corresponding membership refers to classification of the joint information under categories defined in 
Chakravarty explicitly teaches the kinematic data of SLS duration, body joint vibration, and body sway area as inputs in generating a postural stability index score.  Wang teaches placing kinematic data into respective categories which are then inputs to a function which determines an assessment for postural stability.  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify Chakravarty to include the categorization of kinematic data inputs and the relation of these categories to postural stability such as that taught by Wang, the motivation being that placing kinematic data into categories for the purpose of determining postural stability allows for the use of simple heuristics to check various biomechanical thresholds specific to a certain to be used for postural assessment (Paragraph 0076 – 0077).
Chakravarty in view of Wang do not explicitly describe the invention wherein the range of the corresponding membership function is determined for the user by:
collecting values for parameters having impact on user’s health; 
comparing the values of the parameters with a learning model to determine the category for selection of the range of the membership functions; and
determining the range of membership functions of the SLS duration, the body joint vibration, and the body sway area, that matches the collected values of the parameters;
Bunn teaches the concept of collecting values for parameters having impact on the user’s health and inputting such values into a machine learning model to create appropriate categories defined by membership function ranges adjusted in light of the collected values (Paragraph 0007: the invention is a machine learning fuzzy logic algorithm which provides kinematic assessments against normative values; 
It would have been obvious to one having skill in the art before the effective filing date to have modified Chakravarty and Wang to include determining the ranges of membership functions based on parameters related to a user’s health as taught by Bunn, the motivation being that such adjustment of ranges of membership functions allows for the tracking and monitoring of a subject’s improvement relative to their particular condition or relevant clinical population (Paragraph 0076).
Wang further teaches the invention comprising:
dynamically generating a postural stability index score for said user (Paragraph 0077: automatic classification of signals taken from a specific user reads on “dynamically determining” such signals for a user since for such automatic classification to occur, it must change (dynamically) with different user data; Paragraph 0033, lines 1-8, generating a quality score based on the kinematic data and delivering a health assessment; paragraph 0033, “The method can additionally include other sensing modes such as a posture mode…”), 
based on said determined at least one category of the joint information and at least one rule via the one or more hardware processors (Paragraph 0077: automatic classification of signals taken from a specific user reads on “dynamically determining” such signals for a user since for such automatic classification to occur, it must change (dynamically) with different user data); and 

Although Chakravarty, Wang, and Bunn do not explicitly describe the newly added claim limitation “wherein the postural stability index score is generated by combing the range of membership functions of the SLS duration, the body joint vibration, and the body sway area using Fuzzy logic technique based on the at least one rules,” since the claim now recites the specific use of fuzzy logic, the above limitations are read upon inherently by the nature of fuzzy logic algorithms.  As the combination stands thus far, Chakravarty teaches assess postural stability through three main parameters: 1) Single Limb Stance (SLS) duration, 2) body joint vibration, and 3) body sway area; Wang modifies Chakravarty by teaching determination of each of these three parameters as falling under respective categories by comparing values with a range of a corresponding membership function, and dynamically generating a score based on such categorization; Bunn further modifies Chakravarty and Wang by teaching collecting values for parameters having impact on the user’s health to create appropriate categories defined by membership function ranges adjusted in light of the collected values.  In the combination, even though Wang does not explicitly use a fuzzy logic algorithm to dynamically “determine a postural stability index score based on determined categories of the three parameters by [combining] the range of membership functions using fuzzy logic and the at least one rule,” Wang states that “[a]n algorithm or other suitable process can be used in translating and/or characterizing the metrics from the set of biomechanical signals to a mobility quality score” (Paragraph 0074).  
Since Bunn teaches a device which demonstrates the application of a fuzzy logic algorithm for the purpose of mobility assessment, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include the use of fuzzy logic as taught by Bunn in the 
“wherein the postural stability index score is generated by combing [sic] the range of membership functions of the SLS duration, the body joint vibration, and the body sway area using Fuzzy logic technique based on the at least one rules.”
Given multiple input parameters, a fuzzy system forms a consensus output based on the values of input parameters and fuzzy rules, thus inherently reading upon the requirement of combining ranges based on at least one rule.
Examiner thus indicates that the invention is essentially the application of a known algorithm - fuzzy logic - which has already been shown to be well-understood in the analyzing mobility/posture as shown by Bunn, and simply applying such an algorithm to the specific parameters required by the Applicant, i.e., single limb stance (SLS) duration, body joint vibration, and body sway area body, which are known from Chakravarty to be variables of interest when analyzing mobility/posture. 

Response to Arguments
Regarding Applicant’s arguments towards the 103 rejection:
Wang is not limited to assessing mobility alone, wherein the cited portion of Paragraph 0033 of Wang also describes assessment of various other modes, including posture, repose, and exercise.  Applicant’s assessment that “Wang merely discloses that a mobility quality score may be organized into 
Applicant further states that Chakravarty is silent regarding the parameter of body sway area; however, such a parameter is derivative of the parameter of body sway as discussed in the introduction of Chakravarty.  Applicant’s Remarks state body sway area may be calculated using any suitable algorithm (Remarks, Page 8), which provides further indication that this particular variable is a simple variation to be used in determination of body sway. 
In addressing Applicant’s arguments related to Bunn, the specific implementation of fuzzy logic in how it is used in Bunn is irrelevant to the combination which applies this concept to the parameters described by Chakravarty.  Furthermore, an argument of inherency has been established against the limitation regarding “combining range of membership functions of the SLS duration, the body joint vibration, and the body sway area using Fuzzy logic technique based on the at least one rules” (see rejection above). 
Examiner thus indicates that the invention is essentially the application of the known algorithm of fuzzy logic, well-apprised in mobility/posture assessment arts, to the specific parameters required by the Applicant, i.e., single limb stance (SLS) duration, body joint vibration, and body sway area, which are known from Chakravarty to be variables of interest when analyzing mobility/posture. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791